Citation Nr: 0945413	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to July 
1983 and had a period of reserve duty.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Detroit, Michigan 
Regional Office (RO).

During the pendency of the Veteran's appeal, she relocated to 
Florida and the St. Petersburg RO properly assumed 
jurisdiction over her claim.  

The Board previously remanded the Veteran's claim in November 
2007.  

The appellant was scheduled to appear for Travel Board 
hearing in April 2009; however, she failed to report to this 
hearing and no request for postponement has been received.  
Therefore, her hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's account of a personal assault in service is 
credible.  

2.  Competent medical opinion has concluded that the 
Veteran's post-service behavior is consistent with symptoms 
of PTSD based on a personal assault.  

3.  The Veteran sustained a left hand injury while serving 
while on reserve duty, but there is no indication of any 
reserve or active duty treatment related to a left wrist 
disorder.

4.  The Veteran was treated for a right wrist disorder while 
on active duty military service.

5.  No competent evidence of record indicates the Veteran's 
current left or right wrist disorders are related to military 
service or any event therein.  

6.  There is no medical evidence diagnosing a current right 
ankle disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  A left wrist disorder was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  A right wrist disorder was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

4.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As it relates to the Veteran's service connection claim for 
PTSD, due to personal assault, the Board has considered the 
Veteran's claim with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2003).  Given the favorable outcome of below of the 
Veteran's service connection claim for PTSD, due to personal 
assault, no conceivable prejudice to the Veteran could result 
from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the remainder of the Veteran's service 
connection claim, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA has a duty to provide a claimant 
notification of the information and evidence necessary to 
substantiate a claim, the division of responsibility in 
obtaining evidence and assistance in developing this 
evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The notice requirements were accomplished in July 2003 and 
December 2003 letters.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service treatment and VA 
treatment records have all been obtained, and the Veteran has 
not indicated there are any additional records that VA should 
seek to obtain on her behalf.  Additionally, the AMC/RO has 
complied with the November 2007 Board remand of this matter 
and the Veteran has been provided a VA examination related 
her claims.  However, as it relates to the Veteran's service 
connection claim for a right ankle disorder, there is no 
medical evidence of record indicating the Veteran has a 
current diagnosis of any right ankle disorder, nor is there 
any evidence of any such disorder during the Veteran's 
military service; therefore, the Board finds that VA need not 
provide an examination related to this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  Further, the Veteran was also offered 
the opportunity to testify at a hearing before the Board, but 
she failed to appear and her request was deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d).  The Board does not 
have notice of any additional relevant evidence which is 
available but not of record and concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claims; therefore, no further assistance to 
the Veteran with the development of evidence is required, 
with respect to the claims addressed in this portion of the 
decision.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection Claim for PTSD Due to Personal Assault

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Additionally, in the context of a PTSD claims based on 
personal assault, the Courts have imposed an exception to the 
holding in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that 
"[a]n opinion by a medical professional based on postservice 
(sic) examination of the veteran cannot be used to establish 
the occurrence of the stressor in service."  In Patton v. 
West, 12 Vet. App. 272 (1999), the Court declared that this 
"categorical statement [was] made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault."  Id. at 380.  As such, when a Veteran 
makes a PTSD claim based on personal assault, an 
interpretation of behavior changes in relation to a medical 
diagnosis can establish the occurrence of the stressor in-
service.  Id.; see also Bradford v. Nicholson, 20 Vet. 
App. 200 (2006).  

The analysis may be stated briefly.  As indicated, the 
Veteran served on active duty from December 1977 to July 
1983.  During this service, the Veteran recounts an occasion 
where at least three members of her unit sexually assaulted 
her behind the Non-Commissioned Officers (NCO) Club, while 
she was stationed in Kaiserslautern, Germany.  During this 
assault, the Veteran indicates that she became unconscious 
and upon regaining consciousness, she reported the incident 
to the Military Police.  Ultimately, the Veteran indicates 
she was taken to Landstuhl Regional Medical Center, but no 
treatment was rendered.  Following these events, the Veteran 
relays her account of isolating herself and increasing her 
alcohol consumption.  

Appropriate inquiry with the Landstuhl Regional Medical 
Center in Germany and other appropriate federal agencies 
failed to confirm the Veteran's account of her in-service 
assault.  Nevertheless, a June 2003 VA hospital discharge 
summary reflects the Veteran's diagnosis with PTSD based on 
military sexual assault, which medical professionals based on 
the Veteran's account of her in-service assault and her 
behaviors following this assault.  Such account is documented 
in numerous in-patient psychological treatment records, 
including a June 2003 VA psychiatric treatment plan, and an 
out-patient November 2003 VA treatment record.  Under these 
circumstances, the diagnoses of the medical professionals 
reasonably suffice to confirm the claimed stressor occurred 
in-service.  Thus, the Veteran's diagnosis of PTSD linked to 
that stressor may be service connected.  

Service Connection Claims for Wrist Disorders

Although the Veteran's entrance and separation examination 
are not of record, VA has obtained both the Veteran's service 
and reserve treatment records.  An October 1982 service 
treatment record documents the Veteran's complaints of right 
wrist pain after falling down a stairway.  An x-ray was taken 
at this time and was negative for an injury related to the 
right wrist, though pain over the navicular area was noted.  
After the Veteran's 1983 separation from active military 
service, she commenced reserve duty.  A July 1987 reserve 
medical treatment record documents the Veteran's treatment 
for a left hand injury, related to touching a hot motor, and 
sustaining a burn to the left hand.  However, no injury 
related to the Veteran's left wrist was noted at this time.  
These are the only two treatment records related to the 
Veteran's left wrist (actually left hand) and right wrist, 
and there is no indication she continued to seek treatment 
related to these injuries, while on active duty or while in 
the reserves.

An October 2002 VA treatment record is the first post-service 
treatment, documenting the Veteran's complaints of wrist 
pain.  At this time, the Veteran simply reported "an injury 
to her wrists," which was painful with all activities.  Upon 
examining the Veteran, the VA medical professional noted 
apparent swelling associated with the Veteran's wrists, and 
scheduled the Veteran for a follow-up treatment.  This record 
does not indicate that the Veteran's complaints were related 
to her military service or any incident therein, nor is any 
formal diagnosis provided.  

A February 2003 VA physical treatment record further 
documents the Veteran's wrist-related treatment.  This record 
indicates that the Veteran reported the onset of right wrist 
pain in August 2002, when she began doing repetitive motions 
at her job in a factory.  At the conclusion of this visit, 
the Veteran was diagnosed with pain in the right wrist-
Dequervain's tenosynovitis and/or degenerative joint disease 
of the thumb.  A February 2003 VA x-ray report revealed no 
abnormalities associated with the Veteran's left wrist and 
diagnosed a old fracture of the neck of the navicular with 
fibrous union in the right wrist.  These records fail to 
indicate the Veteran's right wrist disorder was related to 
her military service or any incident that occurred while she 
was in service.  

In November 2003, the Veteran again sought treatment related 
to her wrists at a VA medical facility.  At this time, the 
Veteran indicated that she sustained a right wrist injury 
during an in-service personal assault.  Upon physical 
examination, the VA medical professional noted that the 
Veteran's right wrist had significant reduction in flexion, 
extension, and lateral and medial rotation, while no 
abnormalities associated with the Veteran's left wrist were 
noted.  Though this reduction in right wrist range of motion 
was noted, there was no formal diagnosis of any condition 
aside from chronic pain.  

In an effort to assist the Veteran substantiate her service 
connection claim, she was provided a VA examination in 
September 2008.  At this time, the examiner reviewed the 
Veteran's service, reserve, and post-service treatment 
records.  The examiner also recorded the Veteran's account of 
sustaining a right wrist injury after falling off a cargo 
truck while in service and her account of injuring her left 
wrist after touching a hot engine.  The examiner also noted 
the Veteran's past reports of sustaining a right wrist injury 
after an in-service personal assault.  After considering this 
information, conducting an appropriate physical examination 
and examining x-rays of the Veteran's wrists, the examiner 
diagnosed the Veteran with chronic left wrist strain and 
chronic right wrist strain.  

As an initial matter, in evaluating the present claim, the 
Board has considered the Veteran's account of her left and 
right wrist disorders; however, the Veteran's own opinion 
that her current wrist disorders are related to service is 
not enough to support her claims.  Lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, her opinion alone is 
insufficient to provide the necessary nexus between her in 
military service and any current left or right wrist 
disorder.

Left Wrist Disorder

After considering all the information gleaned from this 
examination, the Veteran's medical records, and the Veteran's 
account of her disorder, the examiner ultimately opined that 
the Veteran's left wrist disorder was not likely related to 
her military service or any incident therein.  The examiner 
referenced the left hand burns the Veteran sustained while on 
reserve duty, but noted there was no treatment related to the 
Veteran's left wrist in conjunction with this injury, or any 
follow-up treatment related to this injury.  Moreover, the 
examiner noted that there was a significant gap between the 
Veteran's first treatment related to her left wrist and her 
separation from service.  Additionally, the examiner cited 
the multiple injuries the Veteran sustained since her 
separation from service (i.e., a motor vehicle accident, and 
a horseback riding accident), as another factor in finding 
the Veteran's left wrist disorder was not likely related to 
military service or any incident therein.  

The fifteen year gap between the Veteran's reserve duty 
injury to her left hand and her first treatment for a left 
wrist disorder is a factor that tends to weigh against the 
Veteran's service connection claim (1987-2002).  See Maxon v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000).

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the only medical opinion of 
record indicates that the Veteran's current left wrist 
disorder is not attributable to military service.  In fact, 
the examiner not only noted the Veteran's injury to her left 
hand while on reserve duty, but also considered her account 
of sustaining an injury during an in-service personal 
assault, before concluding that the left wrist injury was not 
related to military service.  The Board notes that the 
examiner's clear medical reasoning and logic add to the 
probative value of this ultimately negative opinion, and 
there is also no medical opinion of record that contradicts 
the examiner's opinion.  Further, there is no medical 
evidence of record indicating any link between the Veteran's 
military service and any current left wrist disorder.  After 
further considering the lack of competent evidence linking 
any current left wrist disorder to the Veteran's military 
service, or any incident in service, and the significant 
amount of time between the Veteran's left hand injury and her 
first treatment for any left wrist disorder, the Board 
concludes that the greater weight of the evidence is against 
the claim.  Therefore, the Veteran's appeal is denied. 

Right Wrist Disorder

Upon evaluating all the evidence of record, and considering 
the Veteran's account of her disorder, the examiner concluded 
that the Veteran's right wrist disorder was not likely 
related to her military service or any incident that may have 
occurred therein.  Though the examiner noted the in-service 
treatment of the Veteran's right wrist, and the noted pain 
over the right navicular bone, the examiner determined that 
the negative x-ray findings and the lack of any follow-up 
treatment for any right wrist disorder in service were 
factors that weighed against connecting any current right 
wrist disorder to the Veteran's military service.  In fact, 
the examiner stated that "if there had been a navicular fx 
(fracture) that had been missed at the time of this injury 
[the Veteran] would have had [significant] chronic pain."  
The significant gap in time between the first post service 
treatment for any right wrist disorder and the multiple 
accidents (i.e., a motor vehicle accident, and a horseback 
riding accident) the Veteran was involved in upon her 
separation from service were also factors that lead the 
examiner to conclude that the Veteran's right wrist disorder 
was not likely related to military service.  

The Veteran's account of continuity of symptomatology becomes 
less credible when her account to medical professionals is 
considered.  Based on the Veteran's account of her right 
wrist disorder, recorded in a February 2003 VA treatment 
record, there was a nineteen year gap between her separation 
and the onset of any right wrist pain (1983-2002).  
Additionally, during this treatment the Veteran indicated 
that she began to experience pain related to her right wrist 
in August 2002, after working in a factory doing repetitive 
work.  However, a November 2003 VA treatment record, 
indicates the Veteran reported injuring her right wrist in 
service after a personal assault.  The varying causes 
reported by the Veteran of her right wrist disorder render 
her contentions of continuity of symptomatology less 
probative and tend to weigh against any claim of continuity 
of symptoms since separation.

Another factor that tends to weigh against the Veteran's 
claim is the fifteen year gap between the Veteran's 
separation from service and her first post-service treatment 
for any right wrist disorder (1987-2002).  As the first 
record of any treatment related to the Veteran's right wrist 
disorder is some fifteen years after her separation from 
service, the Board finds that the gap in documented treatment 
also tends to weigh against the Veteran's claim.  See Maxon 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000).

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the only medical opinion of 
record indicates that the Veteran's current right wrist 
disorder is not attributable to military service.  In fact, 
the examiner not only noted the Veteran's injury to her right 
wrist while in service, but also considered her account of 
sustaining an injury during an in-service personal assault 
before concluding that the Veteran's right wrist disorder was 
not related to military service.  The examiner's opinion is 
very probative, as it provides a clear medical opinion with 
clear medical logic, and is consistent with other medical 
evidence of record, and there is no medical opinion that 
contradicts this opinion.  Moreover, none of the medical 
evidence of record indicates any link between the Veteran's 
military service and any current right wrist disorder.  
Essentially, there is no competent medical evidence of record 
that provides the necessary nexus between the Veteran's 
current right wrist disorder and her military service or any 
incident in service.  The lack of competent medical evidence 
linking the Veteran's current right wrist disorder to her 
military service or any incident in service, and the gap 
between the Veteran's service separation from the military 
and her first post-service treatment for any right wrist 
disorder places the greater weight of the evidence against 
the claim.  Therefore, the Veteran's appeal is denied.

Service Connection Claim for a Right Ankle Disorder

The Veteran seeks service connection for a right ankle 
disorder, which she attributes to her military service.  
Specifically, the Veteran attributes her right ankle disorder 
to an injury sustained in an in-service personal assault.  
This forms the basis for the Veteran's service connection 
claim.  

The Veteran's service and reserve treatment records contain 
no documentation of any treatment related to her right ankle.  
Although the Veteran's entrance and separation examination 
are not of record, there are no treatment records from the 
Veteran's active duty or reserve service that indicate any 
disorders related to her right ankle.  However, both her 
active duty and reserve duty treatment records are replete 
with treatments for other aliments, suggesting the Veteran 
did not complain or seek treatment for any right ankle 
disorder during these periods.  

Although the Veteran reported pain associated with her right 
ankle, which she attributed to arthritis, a February 2003 VA 
treatment note indicates that an x-ray taken of the Veteran's 
right ankle revealed no changes.  In addition, while the 
Veteran continues to report pain associated with her ankles, 
as documented in an October 2003 VA treatment record, there 
is no medical evidence of record indicating any current 
diagnosis of a right ankle disorder.  In spite of seeking 
treatment for right ankle pain on multiple occasions, a 
medical professional has yet to diagnose any disorder.  
Moreover, the notation of pain, without a diagnosis of an 
underlying disorder, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Absent the presence of the claimed 
disability, there is no basis upon which to award service 
connection.  Accordingly, the Veteran's service connection 
claim for a right ankle disorder is denied.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a right ankle disorder is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


